Judgment, Supreme Court, New York County (Dora Irizarry, J.), rendered May 15, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third and fourth degrees, and sentencing him, as a second felony offender, to concurrent terms of 7 to 14 years, 7 to 14 years and 5 to 10 years, unanimously affirmed.
The court appropriately exercised its discretion in denying defendant’s motion for a mistrial based upon the prosecutor’s cross-examination of defendant on the subject of whether he had previously given his version of the facts to anyone other than his attorney. The questioning, which was responsive to defendant’s testimony, was not so prejudicial as to warrant a mistrial. The court’s striking of the question and answer and its thorough curative instruction were adequate remedies under the circumstances (see, People v Santiago, 52 NY2d 865).
We perceive no basis for reduction of sentence. Concur— Andrias, J.P., Rosenberger, Lerner, Buckley and Marlow, JJ.